DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed July 15, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-20 are pending. Claims 1 and 13 are independent claims. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a vehicle instrument comprising the indicator structure is used together with a scale on the dial for reading wherein in the first state, the display panel and the dial are in a first positional relationship, the display panel displays a first pattern region, and the first pattern region and the dial are in a second positional relationship, and wherein in the second state, the display panel and the dial are in a third positional relationship, the display panel displays the first pattern region, and the first pattern region and the dial are in the second positional relationship as set forth in independent claims 1 and 13. 
	Dependent claims 2-12 and 14-20 being further limiting to the independent claims 1 and 13 are also allowed. 
	The closet prior art, Ricci, US Patent Application Publication No 2019/0288916 teaches adjustment of instruments may be achieved through physical manipulation of dials, knobs, The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 3-5, filed July 15, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THUY N PARDO/Primary Examiner, Art Unit 2691